Citation Nr: 1446812	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  14-22 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a recurrent lumbar spine disorder to include back injury residuals, degenerative disc disease, and stenosis.  

3.  Entitlement to service connection for a recurrent cervical spine disorder to include a neck nerve disorder, degenerative disc disease, and spondylosis (degenerative arthritis).  

4.  Entitlement to service connection for a recurrent nerve disorder of the right arm, the left arm, the right leg, the left leg, the right foot and toes, and the left foot and toes.  

5.  Entitlement to service connection for an acquired eye disorder to bilateral cataracts, bilateral ptosis, bilateral dermatochlasis, right lower lid entropion, bilateral blepharospasm; and bilateral dry eye syndrome.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1948 to May 1952.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss, a back disorder, a neck nerve disorder, a right arm nerve disorder, a left arm nerve disorder, a right leg nerve disorder, a left leg nerve disorder, a right foot and toes nerve disorder, a left foot and toes nerve disorder, and an eye disorder.  In August 2014, the Veteran submitted a Motion to Advance on the Docket.  In September 2014, the Board granted the Veteran's motion.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


In his June 2014 Appeal to the Board (VA Form 9), the Veteran advanced that "due to suffering from these disabilities over the years without any relieve (sic) from VA, has caused depression and my nervous condition."  The Veteran's substantive appeal may be reasonably construed as an informal application to reopen his claim of entitlement to service connection for depression.  The issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Bilateral hearing loss symptoms were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested some 59 years after service in October 2011.  

2.  The Veteran's diagnosed bilateral sensorineural hearing loss did not begin during service and is not related to active service.  

3.  A recurrent lumbar spine disorder was not manifested during active service or for many years thereafter.  The Veteran's lumbar spine degenerative disc disease and stenosis have not been shown to have originated during active service.  

4.  Cervical spine symptoms were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested some 58 years after service in July 2010.  

5.  The Veteran's cervical spine degenerative disc disease and spondylosis (degenerative arthritis of the spine) did not begin during service and are not related to active service.  

6.  A recurrent nerve disorder of the arms, the legs, the feet, and the toes was not manifested during active service or for many years thereafter.  The Veteran's current neurological disability and/or symptoms have not been shown to have originated during active service.  

7.  An acquired eye disorder was not manifested during active service or for many years thereafter.  The Veteran's bilateral cataracts, bilateral ptosis, bilateral dermatochlasis, right lower lid entropion, bilateral blepharospasm; and bilateral dry eye syndrome have not been shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2014).  

2.  The criteria for service connection for a recurrent lumbar spine disorder to include back injury residuals, degenerative disc disease, and stenosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a (2014).  

3.  The criteria for service connection for a cervical spine disorder to include a neck nerve disorder, degenerative disc disease, and spondylosis (degenerative arthritis of the spine) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2014).  

4.  The criteria for service connection for a recurrent nerve disorder of the arms, the legs, the feet, and the toes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  

5.  The criteria for service connection for an acquired eye disorder to include bilateral cataracts, bilateral ptosis, bilateral dermatochlasis, right lower lid entropion, bilateral blepharospasm; and bilateral dry eye syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA has issued several VCAA notices to the Veteran including an October 2012 notice which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of a disability evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The October 2010 VCAA notice was issued to the Veteran prior to the March 2013 rating decision from which the instant appeal arises.  The Veteran's claims were readjudicated in the May 2013 statement of the case (SOC) issued to the Veteran. As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


The Veteran was afforded a January 2013 VA audiological evaluation.  The examination report is of record.  To that end, when VA undertakes to provide an examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that all relevant evaluation and tests were performed.  The fact that the Veteran's responses on audiometric testing were determined not to be valid does not reflect that the opinion rendered therein is inadequate as to the issue of service connection.  The Veteran was not afforded a VA examination which addressed his claimed spine, nerve, and eye disabilities.  As the Board will discuss below, the weight of the evidence demonstrates that there was no in-service injury or disease of the lumbar spine, the cervical spine, the nerves, or the eyes or chronic symptoms of such disabilities shown in service; no continuity of such symptoms since service separation; and otherwise no evidence that indicates that there may be a nexus between currently diagnosed lumbar spine, cervical spine, and eye disabilities and active service.  Therefore, the Board finds that a VA examination is not necessary for disposition of the issues because there are no in-service diseases or injuries to which a competent medical opinion could relate the current disabilities.  Further, there is sufficient medical evidence in this case to make a decision with regard to the issues on appeal.  The service treatment records and the post-service clinical documentation associated with the record provide an adequate picture of the treatment of the claimed spinal, nerve, and eye disabilities.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claims and no VA examination or opinion is required for proper resolution of the issues raised by the instant appeal.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

All identified and available relevant documentation has been secured and all relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.  



II.  Service Connection

A.  Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as the result of his in-service exposure to jet aircraft noise without hearing protection.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

An organic disease of the nervous system including sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes.  Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he served with the Army's 804th Engineer (Aviation) Battalion.  Therefore, the Board concedes that the Veteran was exposed to aircraft noise during active service.  

The evidence shows that the Veteran has bilateral sensorineural hearing loss.  The weight of the evidence demonstrates that the symptoms of the Veteran's hearing loss were not chronic in service or continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were first objectively manifested in October 2011, some 59 years after service.  

With regard to in-service symptoms, the service treatment records make no reference to hearing loss or impaired auditory acuity.  At the Veteran's May 1952 physical examination for service separation, the Veteran exhibited bilateral auditory acuity of 15/15.  The Court has directed that auditory acuity of 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

An October 2011 VA audiological evaluation states that the Veteran complained of impaired hearing.  He stated that "he first began to notice the hearing loss approximately 2 to 3 years ago."  Pure tone testing was reported to indicate "normal to moderately severe hearing loss."  The Veteran was prescribed bilateral hearing aids.  

At a January 2013 VA audiological evaluation, the examiner determined that the Veteran's audiometric test results were not valid of rating purposes.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA audiologist concluded that "in the absence of reliable responses, it is difficult to offer an opinion regarding the Veteran's hearing loss without speculation."  

In his March 2013 notice of disagreement and June 2014 Appeal to the Board (VA Form 9), the Veteran advanced that "I was around jet planes on a routine basis and believe that my documented hearing loss is due to this without any ear protection whatsoever."  

The Board initially finds that the weight of the evidence demonstrates that, while the Veteran sustained in-service aircraft-related noise exposure, no chronic symptoms of hearing loss were manifested during active service.  The Veteran's hearing acuity was found to be within normal limits during active service.  

The Board next finds that symptoms of sensorineural hearing loss were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested in October 2011, some 59 years after service.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss and has been given hearing aids.  

No competent medical professional has attributed the onset of the Veteran's bilateral sensorineural hearing loss to active service.  Indeed, treating VA personnel reported that the Veteran first experienced impaired hearing in approximately 2008 or 2009.  

The Veteran asserts that his hearing loss is related to his in-service aircraft-related noise exposure.  The Board acknowledges that the Veteran was exposed to significant in-service noise.  However, the Veteran's lay statements that his hearing loss was precipitated by such in-service noise exposure do not constitute competent evidence as to the etiology of his diagnosed sensorineural hearing loss and the disability's relationship to active service.  The Veteran is not competent to offer an opinion concerning the etiology of his sensorineural hearing loss which encompasses the nervous system and acoustical trauma to the nerves as such a determination requires both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  The Veteran is not an audiologist.  He has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical and audiological professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Bilateral sensorineural hearing loss has not been shown to be related to the Veteran's in-service noise exposure or to have otherwise originated during active service.  It was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

B.  Lumbar Spine 

The Veteran asserts that service connection for recurrent post-operative back injuries residuals is warranted as he sustained the claimed disabilities as the result of an in-service January 1949 fall from an electrical pole while stationed in Okinawa.  

The claimed disorder is not a "chronic disease" enumerated under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are not for application.  See Walker.  

The Veteran's service records make no reference to an in-service fall, a lumbar spine or back injury, or other spinal disability.  The report of the Veteran's May 1952 physical examination for service separation states that the Veteran's spine was found to be "normal."  

A July 2010 physical evaluation from D. Pryputniewicz, M.D., states that the Veteran complained of progressive right lumbar and right lower extremity pain and left lower extremity numbness.  The Veteran reported that he had experienced "lumbar pain for years."  An August 2010 physical evaluation from Dr. Pryputniewicz notes that contemporaneous magnetic resonance imaging (MRI) studies of the lumbar spine revealed findings consist with degenerative disc disease and stenosis.  The Veteran was diagnosed with lumbar spine degenerative disc disease and stenosis.  
An October 2010 physical evaluation from Dr. Pryputniewicz conveys that the Veteran underwent a September 2010 right L4-5 hemilaminectomy and medial facetectomy and a L5 foraminotomy.  The Veteran was diagnosed with lumbar spine degenerative disc disease, post-operative lumbar stenosis, and low back pain.  

In his March 2013 NOD, the Veteran advanced that he had sustained recurrent back injury residuals in a 1949 in-service fall.  He advanced that "when surgery was performed in 2011, I was advised my liver has been moved due to an old fall and this could have only happened when I was knocked off [an] electrical pole while stationed in Okinawa in 1949."  

In his June 2014 Appeal to the Board (VA Form 9), the Veteran reiterated that "I was knocked from an electrical pole while stationed in Okinawa in 1949 and suffered the back injury."  

The Veteran's service treatment records make no reference to a lumbar spine or back injury.  The Veteran's spine was found to be normal at his May 1952 physical examination for service separation.  The first clinical documentation of record of a recurrent lumbar spine disorder is dated decades after service.  No competent medical professional has attributed the Veteran's lumbar spine degenerative disc disease and stenosis to active service.  

The Veteran asserts that he sustained recurrent back injury residuals as the result of an in-service 1949 fall.  While the Veteran is clearly competent to state that he experienced an in-service fall, the absence of any objective reference to such a fall in the record undermines the credibility of his subjective statements.  Even conceding for sake of argument that such the claimed in-service fall occurred, there is no competent evidence that the Veteran's diagnosed post-operative lumbar spine degenerative disc disease and stenosis is related to such trauma.  The Veteran's lay statements do not constitute competent evidence as to the etiology of his diagnosed post-operative lumbar spine disabilities and their relationship to active service.  The Veteran is not competent to offer an opinion concerning the etiology of his lumbar spine disability as such a determination requires medical training and the interpretation of electrodiagnostic testing such as X-ray and MRI studies which the Veteran cannot perform himself.  The Veteran is not a physician.  He has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's post-operative lumbar spine degenerative disc disease and stenosis have not been shown to be related to his claimed in-service fall or to have otherwise originated during active service.  Therefore, service connection for a recurrent lumbar spine disorder to included back injury residuals, degenerative disc disease, and stenosis is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

C.  Cervical Spine 

The Veteran asserts that service connection for a recurrent neck disorder is warranted as he sustained the claimed disability as the result of the January 1949 in-service fall and/or secondary to his in-service back trauma.  

The Board notes that the provisions of 38 C.F.R. § 3.303(b) are for application as spondylosis (degenerative arthritis of the spine) is a "chronic disease" within the meaning of 38 C.F.R. § 3.309(a).  See Walker.  

The evidence shows that the Veteran has cervical spine degenerative disc disease and spondylosis.  The weight of the evidence demonstrates that the symptoms of the Veteran's cervical spine disorder were not chronic in service or continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were first objectively manifested in July 2010, some 58 years after service.  

With regard to in-service symptoms, the service treatment records make no reference to an in-service fall, a cervical spine or neck injury, or other spinal disability.  The report of the Veteran's May 1952 physical examination for service separation states that the Veteran's spine was found to be "normal."  
The Board next finds that symptoms of spondylosis/degenerative arthritis were not continuous since service separation, did not become manifest to a compensable degree within one year of service separation, and were first objectively manifested in July 2010, some 58 years after service.  The Veteran is currently diagnosed with cervical spine degenerative disc disease and spondylosis.  

The July 2010 physical evaluation from Dr. Pryputniewicz states that the Veteran complained of "some" cervical spine pain.  The August 2010 physical evaluation from Dr. Pryputniewicz notes that contemporaneous MRI studies of the cervical spine revealed findings consist with cervical spine degenerative disc disease and spondylosis.  

An October 2012 written statement from the Veteran's second wife indicates that the Veteran "has had problems with his neck since his fall in 1949 when he was working on a pole to fix an electrical failure ... [and] fell about 30 to 32 feet."  The statement does not advance that she was knew the Veteran during or proximate to active service.  The record reflects that the Veteran married his second spouse in 2011.  

In his March 2013 NOD and June 2014 Appeal to the Board (VA Form 9, the Veteran advanced that he had sustained a recurrent neck disorder in a 1949 in-service fall or as the result of back trauma sustained in the fall.  

The Veteran's service treatment records make no reference to a cervical spine or neck injury.  The Veteran's spine was found to be normal at his May 1952 physical examination for service separation.  The first clinical documentation of record of a recurrent cervical spine disorder is dated decades after service.  No competent medical professional has attributed the Veteran's cervical spine degenerative disc disease and spondylosis to active service.  

The Veteran asserts that his recurrent cervical spine disability is related to his claimed in-service fall and/or back trauma sustained in such a fall.  As noted above, the Board concedes for sake of argument that such an in-service fall occurred.  However, the Veteran's lay statements that his cervical spine disabilities were precipitated by such in-service trauma do not constitute competent evidence as to the etiology of his diagnosed cervical degenerative disc disease and spondylosis and the disabilities' relationship to active service.  The Veteran is not competent to offer an opinion concerning the etiology of his cervical spine disabilities which encompass the nervous system as such a determination requires medical training and the interpretation of electrodiagnostic testing such as X-ray and MRI studies, which the Veteran cannot perform himself.  The Veteran is not a physician.  He has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical professionals.  See Jandreau.  In reference to the Veteran's wife's statement that the Veteran had complained of recurrent neck pain since his 1949 fall, the Board notes that the Veteran and his wife were married in 2011, some 59 years after service.  She has not indicated that she knew the Veteran during active service or proximate to service separation.  Therefore, the Board finds that her statement is of little probative value.  

The Veteran's cervical spine degenerative disc disease and spondylosis have not been shown to be related to the Veteran's claimed in-service trauma or to have otherwise originated during active service.  Therefore, service connection for a recurrent cervical spine disorder to include a neck nerve disorder, degenerative disc disease, and spondylosis is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

D.  Nerve Disorder of the Arms, the Legs, the Feet, and the Toes

The Veteran asserts that he sustained a recurrent nerve disorder involving the arms, the legs, the feet, and the toes as the result of his in-service 1949 fall and/or his associated back trauma.  

The claimed disorder is not a "chronic disease" enumerated under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are not for application.  See Walker.  

The Veteran's service treatment records make no reference to a nerve disorder involving the upper extremities, left lower extremities, and/or the feet.  The report of the Veteran's May 1952 physical examination for service separation states that the Veteran's upper extremities, lower extremities, and feet were "normal."  

The first clinical documentation of a neurological disorder is dated in 2010, some 58 years after service.  The July 2010 physical evaluation from Dr. Pryputniewicz states that the Veteran complained of lower extremity pain and numbness.  The August 2010 physical evaluation from Dr. Pryputniewicz notes that contemporaneous MRI studies of the cervical spine revealed findings consist with cervical spine degenerative disc disease and spondylosis.  Clinical documentation from Dr. Pryputniewicz dated in August 2010 states that the Veteran was diagnosed with lumbar spine and cervical spine degenerative disc disease, lumbar spine stenosis, and cervical spine spondylosis with lower extremity symptoms.  

In his March 2013 NOD, the Veteran conveyed that service connection for "nerve conditions on neck, left arm, right arm, left leg, right leg, left foot and toes, and right foot and toes associated with back condition" was warranted.  In his June 2014 Appeal to the Board (VA Form 9), the Veteran clarified that he believed that "the nerve damage to the neck, left arm, right arm, left leg, right leg, left foot and toes, and right foot and toes are (sic) also directly related to the fall in 1949."  

A nerve disorder of the arms, the legs, the feet, and the toes has not shown to have been manifested during active service or for many years after service separation.  The Veteran has been diagnosed with lumbar spine and cervical spine degenerative disc disease, lumbar spine stenosis, and cervical spine spondylosis with associated extremity complaints.  Service connection has been denied above for both a recurrent lumbar spine disorder and a recurrent cervical spine disorder.  

The Veteran asserts that service connection is warranted for the claimed neurological disorder as it was incurred as the result of his 1949 in-service fall and/or back trauma associated with such a fall.  As noted above, the Board concedes for sake of argument that the claimed in-service fall occurred.  However, the Veteran's lay statements that a recurrent nerve disorder was precipitated by such in-service trauma do not constitute competent evidence as to either the diagnosis or etiology of the claimed disorder and its relationship to active service.  The Veteran is not competent to offer an opinion concerning the etiology of his neurological symptoms as such a determination requires medical training and the interpretation of electrodiagnostic testing such as X-ray and MRI studies, which the Veteran cannot perform himself.  The Veteran is not a physician.  He has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical professionals.  See Jandreau.  

A recurrent nerve disorder of the arms, the legs, the feet, and the toes has not been shown to be related to the Veteran's claimed in-service fall or to have otherwise originated during active service.  Therefore, service connection for the claimed disorder is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

To the extent that the Veteran contends that he incurred a recurrent nerve disorder secondary to his lumbar spine disorders, the Board notes that service connection for a lumbar spine disorder to include back injury residuals, degenerative disc disease, and stenosis has been denied by the Board above and therefore may not serve as the basis for an award of secondary service connection.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

E.  Acquired Eye Disorder 

The Veteran asserts that service connection for an acquired eye disorder is warranted as the claimed disorder was incurred as a result of nerve damage sustained in his in-service 1949 fall.  

The Veteran's service treatment records make no reference to an acquired eye disorder.  The report of the Veteran's May 1952 physical examination for service separation states that he denied having experienced any "eye trouble."  On contemporaneous physical evaluation, the Veteran exhibited bilateral 20/20 visual acuity.  




A November 2005 ophthalmology evaluation from A. Seaton, M.D., states that the Veteran had no specific complaints as to either eye.  Impressions of bilateral nuclear sclerosis cataracts, bilateral dermatochlasis (redundant and lax eyelid skin and muscle), bilateral ptosis, and bilateral blepharospasm (abnormal contraction or twitch of the eyelid) were advanced.  

An August 2010 ophthalmology evaluation from Dr. Seaton noted that the Veteran had a history of bilateral cataracts, ptosis, and dermatochlasis.  Impressions of bilateral nuclear sclerosis cataracts, bilateral dermatochlasis, right lower lid entropion (folding inward of the eye lid), bilateral blepharospasm; and bilateral dry eye syndrome were advanced.  Clinical documentation from Dr. Seaton dated in October 2011 reflects that the Veteran underwent cataract surgery in September 2011.  

In her October 2010 written statement, the Veteran's spouse conveys that the Veteran had "problems with his eyes;" "could not drive at times;" and "has had Botox shots for about 13 [years] to be able to keep his eyes open."  

In his March 2013 NOD and June 2014 Appeal to the Board (VA Form 9), the Veteran advanced that "I further believe the eye condition is a result of a nerve condition associated with the original [1949] fall."  

An acquired eye disorder was not manifested during active service or for many years thereafter.  The Veteran's diagnosed bilateral cataracts, bilateral ptosis, bilateral dermatochlasis, right lower lid entropion, bilateral blepharospasm; and bilateral dry eye syndrome were initially diagnosed decades after service separation.  No competent medical professional has attributed the Veteran's acquired eye disorder to active service.  

The Veteran asserts that service connection is warranted for an acquired eye disorder as it was incurred as the result of his 1949 in-service fall.  As noted above, the Board concedes for sake of argument that the claimed in-service fall occurred.  However, the Veteran's lay statements that his acquired eye disabilities were precipitated by such in-service trauma do not constitute competent evidence as to either the diagnosis or etiology of the claimed disorder or its relationship to active service.  The Veteran is not competent to offer an opinion concerning the etiology of his ophthalmological disabilities as such a determination requires medical training and the interpretation of ophthalmological testing which the Veteran cannot perform himself.  The Veteran is not a physician.  He has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical professionals.  See Jandreau.  

An acquired eye disorder has not been shown to be related to the Veteran's claimed in-service fall or to have otherwise originated during active service.  Therefore, service connection for the claimed disorder is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

















						[CONTINUED ON NEXT PAGE]
ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a recurrent lumbar spine disorder to include back injury residuals, degenerative disc disease, and stenosis is denied.  

Service connection for a recurrent cervical spine disorder to include a neck nerve disorder, degenerative disc disease and spondylosis is denied.  

Service connection for a recurrent nerve disorder of the arms, the legs, the feet, and the toes is denied.  

Service connection for an acquired eye disorder to bilateral cataracts, bilateral 
ptosis, bilateral dermatochlasis, right lower lid entropion, bilateral blepharospasm; and bilateral dry eye syndrome is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


